Title: To Thomas Jefferson from Johnson Cook, 20 October 1801
From: Cook, Johnson
To: Jefferson, Thomas


Sir
Maraetta 20th octobr 1801
in My first letter I dropt at the Close of the same some hints [concerning your] Enemys and the enemys to true rebubliccans in our first Election for A Reprisentative to the genaral assembly Coln Meigs was held up as A Candedate in oposition to the candedate above mentioned were Evry federal oficer then in publick service and they yousd Evry artifice that lay within their power to disgrace the man that had Merited better yousage from Evry American their Efforts were infectiel they were blasted in their desighn’s and the blame thron upon an old Contenental Serjiant the Communications that I transmit to your Exelency are real and Can be attested to by hundreds in this County but I fear not the My Enemys which are but few in Comparison to My friends it is the farmers living out that out does the citysans in the County seats—
Sir I am perswaded your Excelency is not in dout who I have Aluded to one your Excelency has seen fit to deprive of govermental support and the Other it is the wish of Evry Rebublickan in this place that he Might share the same fate altho it would Cause A stagnation of Money in this place in Case the lot should not fall on some other person here his Overbaring influence with the Merchats on Acounts of his draughts on the bank of the united states Causes Eristecrassy to be the prevailing distemper raging in its direfull form on all those of that profession after A long seryes of insults unresented at the first but now openly profsions of My stedfastness has Excited their surprise and Ma[llace] to A high degree I and Evry American has reason to morn that their is such A party spirit hovering throughout the once united states but we have reason to believe that by your Excelencys good manegement of goverment that the unconvinced will find their Mistake and yet believe that your Exelenceys proceedings are Just and that they were in A reched Eror I find some of the greatest of your enemyes do give in that your shuting up algiers in stead of paying them tribute was the best peace of polycy Ever tranceacted in our goverment—
Sir I hope your Excellency will not take it amiss that A poor man as I am should attempt to rite upon politicks and Especilly to A man of your rank and station in the world for I must acnolege I am poor and lightly Esteemed besides being ignorant as to scribling My Maner of life Ever since I left the army in 83 has ben to labor Exsessively hard and by Meeting with some serios Misfortings I have acquired very little propperty notwithstand I have an independant Mind and A high Notion of suporting the Cause which I suffard amaisingly in the Contest with grat briton to gain Sir with sentements of Estem for the high notion of your Excelncys being the very man I wish for to hold the helm of goverment I reman your very humble Servant
Johnson Cook
